Citation Nr: 1539338	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-15 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009; a statement of the case was issued in March 2010; and a substantive appeal was received in April 2010.   

The Veteran also appealed the issue of entitlement to service connection for tinnitus.  The RO issued a June 2014 rating decision in which it granted service connection for tinnitus.  The grant constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.

The Veteran presented testimony at a Board hearing in April 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The weight of the evidence is against a finding that a right hand disability was manifested during the Veteran's active duty service or is otherwise related to service.



CONCLUSION OF LAW

The criteria for an award of service connection for a right had disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In an October 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The duties to notify and to assist have been met.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his right hand disability.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon have not been met in this case, as the evidence of record fails to suggest that a right hand disability, first reported many years post service, had its onset in service or is otherwise related thereto.  In so finding, the Board has duly considered the competent lay evidence of record, but, as explained in the body of this decision, finds such evidence not to be credible in this case.

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 


Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Right hand

The Veteran testified that in 1970 he was a generator repairman who volunteered to join the ambush patrol.  He stated that he was in combat, and was crossing a river in Vietnam when he slipped and fell.  He stated he hurt his right hand and that it has hurt continuously since service.  He stated that he never reported it because he just wanted to get out (HT p. 6-7).  He also testified that he has not had any treatment for it since service.  Instead, he just takes Tylenol for pain.  

The service treatment records fail to relfect any findings attributed to a right hand disability.  This is not surprising, insofar as the Veteran admitted that he never reported it.  The Veteran's September 1971 separation examination reflects normal findings.

Although the Veteran testified that he never had any post service treatment, the Board notes that he sought treatment in May 2010 at the Barlite Medical Clinic (VBMS, 5/28/10).  He stated that he hurt his right hand and that it was in pain.  There was no indication that he hurt his hand in service or that he had continuity of symptomatology since service.  X-rays revealed degenerative changes of osteoarthritis, predominantly involving the distal interphalangeal (DIP) joints and the right thumb.  There are no further treatment reports involving the right hand.

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Through the Veteran's testimony, and through various correspondences, he claims that he was in combat.  Specifically, in a May 2010 correspondence, the Veteran stated that he was stationed a combat zone from August 13, 1970 to August 13, 1971.  He stated that he landed in Cam Rahn Bay and was immediately shipped to Da Nang.  He stated that he could hear the enemy shoot the aircraft.  He stated that later was stationed in Phu Bai, where the enemy had just completed a rocket attack.  He stated that he was in Phu Bai for approximately four months when he volunteered to go on a convoy to Dong Ha near the DMZ in Vietnam.  He indicated that his MOS changed from 63J20 (Light Equipment Repairman) to Ambush Patrol.  He stated that the artillery was set up next to his unit and that he heard firing and loud explosions each night.  

The provisions of 38 U.S.C.A. § 1154(b) provide that in the case of any Veteran who engaged in combat with the enemy in active military service during a period of war, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation.  However, the provisions of 38 U.S.C.A. § 1154(b) are only applicable in cases where a Veteran is shown to have actually served in combat with the enemy.  For application of 38 U.S.C.A. § 1154(b) , it is not sufficient that a Veteran be shown to have served during a period of war or to have served in a theater of combat operations or in a combat zone.  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, Section 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

The Veteran's service personnel records (VBMS, 9/24/12) reveal that he was awarded the National Defense Service Medal, the Vietnam Service Medal with 1 Bronze Service star, the Republic of Vietnam Campaign Medal, the Good Conduct Medal, and sharpshooter (Rifle M-16) Badge.  There is no indication either in the DD214 or the service personnel records that the Veteran served in combat.  The personnel records confirm that the Veteran was in the 67th Maintenance Company during his time in Vietnam.  Additional personnel records (VBMS, 5/6/10) reflect that the 67th Maintenance Company's typical location was Phu Bai.  However, as noted above, the provisions of 38 U.S.C.A. § 1154(b) are only applicable in cases where a Veteran is shown to have actually served in combat with the enemy.  For application of 38 U.S.C.A. § 1154(b), it is not sufficient that a Veteran be shown to have served during a period of war or to have served in a theater of combat operations or in a combat zone.  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, Section 1154(b) requires that the Veteran have actually participated in combat with the enemy.  

The personnel records fail to reflect a change of MOS.  To the contrary, they reflect that the Veteran's MOS remained Light Equipment Repairman for the 20 months that he was in service (VBMS, 9/24/12, p. 6).  

In the absence of a finding that the Veteran had combat service, the Board must look to the service treatment records to determine whether the Veteran suffered an in-service injury to his right hand.  However, the Veteran admitted that he never reported the injury, and the separation examination yielded normal findings.  

As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
In support of his claim for service connection the Veteran states that he has had pain in his right hand continuously since service.  The Board notes that he is competent to describe symptoms of right hand pain.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

At the outset, the Board notes the gap of approximately 4 decades between the Veteran's separation from service and the first documented treatment for a right hand disorder.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran stated that he has been treating his right hand disability with Tylenol and that he has not sought post service treatment.  However, he did seek treatment in May 2010.  The May 2010 treatment records fail to reflect a long history of right hand pain, nor do they make any mention of an injury sustained in service.  The absence of any mention of symptoms earlier than 2010 during his first post-service treatment strongly weighs against a finding of continuity.  

Additionally, it is noted that the Veteran did not file a claim of service connection for a right hand disability until 2008, many decades after he separated from service.  Had he been experiencing chronic right hand pain since service, it would be reasonable to expect that he would have filed a claim sooner.  Indeed, in 1983 he sought service connection for nervous trouble and a stomach disability.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for a right hand disability at that time very strongly suggests that he was not indeed experiencing any symptoms as late as 1983.  

For the above reasons, continuity of symptomatology is not demonstrated by the clinical record.

The Veteran himself believes that his current right hand disability is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a right hand disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).
  


ORDER

Entitlement to service connection for a right hand disability is denied


REMAND

Regarding the left ear, private records dated in June 2015 show a worsening of symptoms, necessitating a new examination.  It is noted that the decline in performance on spoken word testing cannot itself serve as a basis for an award of service connection at this time, however, because the Maryland CNC test was not utilized.  38 C.F.R. § 4.85(a).

The examination should also include an opinion regarding the right ear.  In this regard, the Veteran's January 1970 enlistment examination reveals that he had hearing loss in his right ear prior to service.  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.
 
The April 2014 VA examiner attempted to address the issue of a preexisting disability; however, she stated that she "cannot determine if hearing loss existed prior to service due to lack of evidence."  Thus, as another examination is warranted, the examiner should address whether the Veteran's pre-existing right ear hearing disability was aggravated by service.  The examiner should note that the January 1970 enlistment examination that reveals puretone thresholds measured at 40 at 4000 hertz in the right ear (thereby meeting the criteria for a right ear hearing loss disability pursuant to 38 C.F.R. 3.385).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA audiologic examination.  The claims file must be made available to the examiner for review.  After testing both ears, 
She should note the Veteran's pre-existing right ear hearing loss disability (reflected in the January 1970 entrance examination).  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the  Veteran's pre-existing right ear hearing loss was aggravated by service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
 
2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


